B. F. SAFFOLD, J.
The appellees are the heirs-at-law and distributees of the estate of Herrin M. Sateher. The *83appellant is a purchaser of a portion of the lands of the said decedent, sold by his administrator, under an order of the probate court. The bill sets out all the facts and circumstances attending the sale, including the report of sale, and of the payment of the purchase-money, the confirmation of the sale, the order to make titles, and the execution of conveyances to the several purchasers. It alleges fraud in the transaction, and cites, as instances of it, the .sale for cash in 1863; the rebel character of the court of probate; the purchase of some of the lands by the administrator, who had no interest in the estate; the purchase of some by the probate judge himself, who, after he thus became interested, confirmed the sale, and ordered conveyances to be made; the payment of the purchase-money in Confederate currency; and the want of proper notice to the complainants of the proceedings. The prayer is, that the court may “ set aside and annul the sale of the lands of the estate of the said Herrin M. Satcher,” &c., and “ order an account to be taken and stated .... concerning the rents, income, and profits of said lands ” &c.; and “ order, adjudge, and decree that your orators be restored to the possession of all of the lands of their said ancestor; and that a decree be rendered in their favor against said defendant Balkum, for such sum as may be equitable and just; and that said lands be sold by the register, for equitable distribution among your orators, and for such other and further relief as seems to your honor meet and proper.”
About the middle of 1866, these appellees filed petitions in the probate court to set aside the sale of the same lands, on the ground that the order of sale was void. The same facts and circumstances alleged in this case were urged in support of the petitions. The court dismissed them, and its judgment was affirmed, on their appeal, in this court, in the well known case of Satcher v. Satcher, 41 Ala. 26. The judgment of affirmance has been often quoted as authority, and more uniformly approved by the bench and bar, than any other in our reports on the matter of setting aside decrees for the sale of decedents’ land, so prolific of litigation. It is now pleaded in bar of the present suit.
The only difference between this case and that is the allegation of fraud, in the place of want of jurisdiction. Ordinance No. 40 of the convention of 1867, “ To allow widows, orphans, and others, to review the validity of sales and settlements of estates made by guardians, trustees,” &c., is invoked by the counsel of the appellee, as additional authority for instituting the present suit. This ordinance seems to have contemplated some action of the legislature to make it operative. It begins by reciting, “ That it shall be obligatory upon the *84legislature to pass such laws as may be necessary to authorize and direct the courts of probate, courts of chancery, and all other courts of this State, to reexamine and review all decisions heretofore made, in cases in which the validity of sales of persons acting in a fiduciary capacity, &c., of property for Confederate bonds, treasury-notes, or other securities, has been passed on,” &c. “ Provided, such petition shall be filed within three years from this date; except in the case of minors and married women, who may proceed by petition within one year from the removal of the disability of marriage or infancy,” &o. The legislature has never passed any laws in obedience to this ordinance, probably because Ordinance No. 39 of the same convention was deemed sufficient for the ends of justice, in its greater compass and shorter duration. Besides this, the review or reexamination was designed to be in the court where the decision was rendered. We decide that Ordinance No. 40 is inoperative proprio vigore.
There is not the least evidence of a fraudulent intention on the part of the administrator of Herrin M. Satcher, or of the probate judge who confirmed the sale to himself, and ordered titles to be made, or of any of the other purchasers. Every fact established was passed on by this court in the decision above mentioned, and was declared insufficient in itself to invalidate the sale. If so, all of them combined would not prove fraud of intention. They are not of a nature to have such effect. No concealment or deception was practised. The answers of the defendants, and the testimony in their behalf, seem to be without reserve. They acknowledge the payment of the purchase-money in Confederate currency. This is the chief ground of complaint, and it was of too frequent practice in those days to be regarded even as a badge of fraud.
The counsel on both sides refer to a question of enforcement of the vendor’s lien, as entering into the consideration of the case. The bill is not framed for such a purpose, and no relief of that sort is asked or granted. The relief prayed for and obtained is repugnant to it.
The decree is reversed, and the cause remanded.